—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated January 25, 1991, which denied its motion for a change of place of trial from Queens County to New York County.
Ordered that the order is affirmed, with costs.
The subcontract into which the parties entered neither expressly provided for a choice of forum nor incorporated by reference the choice of forum clause contained in the prime contract (see, Gangel v DeGroot, 41 NY2d 840).
We have reviewed the appellant’s remaining contentions and conclude that they are without merit. Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.